      Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 WILLIAM DICKENS and                                                    PLAINTIFFS
 KARLA DICKENS

 v.                                               CAUSE NO. 1:18CV162-LG-JCG

 A-1 AUTO PARTS & REPAIR INC.,
 ET AL.                                                             DEFENDANTS

             MEMORANDUM OPINION AND ORDER GRANTING
                 MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [369] Motion for Summary Judgment filed by

Defendant Trinity Marine Products, Inc. (“Trinity”). The issues have been fully

briefed by the parties. The Court finds that the law of either Delaware or

Tennessee applies to the issue of successor liability under Section 145 of the

Restatement (Second) of the Conflict of Laws. Because neither state recognizes

Plaintiff’s theory of recovery against Trinity the Motion is granted.

                                    BACKGROUND

      In this products liability case, Plaintiffs allege that William Dickens

developed mesothelioma as a result of his exposure to asbestos from various

products manufactured, distributed, and supplied by the Defendants. (Pl.’s Am.

Compl. ¶¶ 26-30, ECF No. 251). Among these Defendants is Trinity Marine

Products, Inc., who is allegedly liable “for its NABRICO brand of products,” which

includes “asbestos-containing Nabrico winches.” (Id. ¶ 21). Plaintiffs allege that

William Dickens was exposed to asbestos while working with Nabrico-brand

winches as a deckhand on boats and tugboats for Colle Towing Company in
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 2 of 13




Pascagoula, Mississippi. (Id. ¶ 26(e)). At his deposition, Plaintiff William Dickens

testified that he worked on four of the relevant winches, placed port and starboard

on two of Colle’s vessels. (Dep. William Dickens, 400:17-407:2, ECF No. 370-2). The

asbestos was allegedly found in the “brake pad” component of the winches, which

Plaintiff changed three times a year. (Id. at 397:9-409:12). His work on Colle boats,

and thus with Nabrico-brand winches, appears to have ceased in the late 1980s.

(Id. at 85:3-88:25).

       Resolution of this Motion will involve some discussion of Trinity’s corporate

history. The parties seem to agree that Trinity did not itself manufacture the

subject winches. Rather, Trinity, under its previous name, Trinity O, Inc.,

purchased assets from the winch manufacturer, New Nabrico, in 1995. (See

generally Purchase & Sale Agmt., ECF No. 370-3). This Purchase and Sale

Agreement provides that it “shall be construed in accordance with and governed by

the laws of the State of Tennessee.” (Purchase & Sale Agmt., § 8.08, ECF No. 370-

3). Further, Trinity O, Inc. was incorporated under the laws of Delaware in 1994

and changed its name to Trinity Marine Nashville, Inc. in 1995, which was

eventually merged into Trinity Marine Products, Inc., as it is known in this

litigation. (See Decl. Neal Langdon, ¶ 3, ECF No. 370-5).

       Plaintiffs asserts state law claims of negligence in designing, testing,

manufacturing, marketing, and selling the products, strict liability, negligence per

se, breach of warranties, and conspiracy to conceal the dangers in the use and

exposure to the products. (See generally Pl.’s Am. Compl. ¶¶ 31-96, ECF No. 251).




                                         -- 2 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 3 of 13




Because Trinity did not manufacture the allegedly asbestos-containing winches,

Plaintiffs seek to hold it accountable under a theory of “successor liability,” and the

extent to which they may legally do so constitutes the central and dispositive issue

in this Motion for Summary Judgment.

                                      DISCUSSION

I.    Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “When the moving party has carried its burden under Rule 56(c), its

opponent must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). “[T]he nonmovant must go beyond the pleadings and designate

specific facts showing that there is a genuine issue for trial.” Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

      “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant

“‘is merely colorable, or is not significantly probative,’ summary judgment is

appropriate.” Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding




                                         -- 3 --
      Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 4 of 13




whether summary judgment is appropriate, the Court views the evidence and

inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

II.   Choice of Applicable Law

      The parties disagree on the lex causae under which Trinity’s successor

liability should be determined. The Court must therefore conduct a choice of law

analysis before deciding the merits of the Motion. In doing so, it must be noted that

this action is before the Court under the provisions of 28 U.S.C. § 1442, allowing

removal where a civil action in state court is brought against “[t]he United States or

any agency thereof or any officer . . . of the United States or any agency thereof, in

an official or individual capacity, for or relating to any act under color of such

office.” 28 US.C. § 1442(a)(1).1 “Although this is not a diversity action, ‘[a] federal

court’s r[o]le under § 1442(a) is similar to that of a federal court sitting in

diversity.’” McAllister v. McDermott, Inc., No. Civ. No. 18-361-SDD-RLB, 2020 WL

4745743, at *9 (M.D. La. Aug. 14, 2020). “Accordingly, the federal court applies the

choice of law rules of the forum state to determine the applicable law.” Winters v.

Diamond Shamrock Chem. Co., 941 F.Supp. 617, 620 (E.D. Tex. 1996); see also

McAllister, 2020 WL 4745743, at *9 n. 117 (citing, inter alia, Kolibash v. Comm. on

Legal Ethics of W. Va. Bar, 872 F.2d 571, 576 (4th Cir. 1989); Baldonado v.




1 Defendant CBS Corporation (“Westinghouse”) invoked this provision in connection
to its design, manufacture, and supply of relevant equipment to the United States
Navy subject to its direct authority and approval. (Not. Removal, ¶¶ 7-16, ECF No.
1).


                                          -- 4 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 5 of 13




Arinmeritor, Inc., Civ. No. 13-833-SLR,CJB, 2014 WL 2116112, at *3 (D. Del. May

20, 2014)).

      Accordingly, Mississippi’s choice of law rules shall determine the law

governing the issue of successor liability. See Bouchillon v. SAME Deutz-Fahr,

Grp., 268 F. Supp. 3d 890, 899 (N.D. Miss. 2017) (applying Mississippi’s choice of

law rules to determine the substantive law governing a corporation’s successor

liability, as “‘the law of a single state does not necessarily control every issue in a

given case’”) (quoting Boardman v. United Servs. Auto Ass’n, 470 So.2d 1024, 1031

(Miss. 1985)).

      1.      True Conflict of Laws

       “In Mississippi, choice-of-law analysis arises only when there is a true

conflict between the laws of two states, each having an interest in the litigation.”

Williams v. Liberty Mut. Ins. Co., 741 F.3d 617, 620 (5th Cir. 2014) (citing Zurich

Am. Ins. Co. v. Goodwin, 920 So.2d 427, 432 (Miss. 2006)). Plaintiffs appeal to “the

product line theory to successor liability, available under Mississippi law.” (Pls.’

Mem. Opp. Def.’s Mot. Summ. J., 2, ECF No. 372). In contrast, Trinity invokes the

law of either Delaware, as the state of its incorporation, or Tennessee, as the law

provided in its Purchase and Sale Agreement with New Nabrico. (See Def.’s Mem.

Supp. Mot. Summ. J., 7, ECF No. 370).

      There is no indication that Delaware has adopted the product line exception

to the general rule against successor liability. See, e.g., The O’Brien Corp. v. Hunt-

Wesson, Inc., Civ. No. A. 16562, 1999 WL 126996, at *7 n. 3 (Del. Ch. Feb. 25, 1999);




                                          -- 5 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 6 of 13




see also Lopez v. Delta Int’l Mach. Corp., 312 F. Supp. 3d 1115, 1162 (D.N.M. 2018)

(“The Court could also find no Delaware decision adopting the product-line

exception, but it has found two lower court decisions critiquing it.”).2 Indeed, recent

Delaware decisions list no more than the traditional exceptions to the general rule

against successor liability. In re Asbestos Litig. Estate of Franco v. CSX Transp.,

Inc., 2015 WL 4399960, at *2-3 (Sup. Ct. Del. July 13, 2015). Thus, the Court

concludes that Delaware has not adopted the product line exception.

      Nor does the exception seem to be recognized in the courts of Tennessee. The

“traditional rule” of successor liability was articulated by a Tennessee federal

district court in Bonee v. L&M Const. Chem., 518 F.Supp. 375, 381 (M.D. Tenn.

1981), applying Ohio law. Although the Bonee court reviewed judicial developments

in the area of successor liability, including the product line theory, it concluded that

such an exception “departed completely from traditional corporate law in

determining successor liability.” Id. at 380. Citing Bonee, the “traditional rule” of



2 There is an older Delaware decision which states that, “[d]espite the general rule,
in some limited situations where an avoidance of liability would be unjust, a
purported sale of assets for cash or other consideration may be found to transfer
liabilities of the predecessor corporation.” Fehl v. S.W.C. Corp., 433 F. Supp. 939,
945 (D. Del. 1977). Another opinion briefly lists “sameness of product lines” as a
factor to be considered in applying “the continuation theory of corporate successor
liability.” United States v. Chrysler Corp., Civ. Nos. 88-341-CMW, 88-534-CMW,
1990 WL 127160, at *5 (D. Del. Aug. 28, 1990); but see Marnavi S.p.A. v. Keehan,
900 F. Supp. 2d 377, 397 (D. Del. 2012) (finding that the continuation theory was
not satisfied by the successor maintaining “at least one product line that [the
predecessor] formerly sold”); see also Miller v. Werner Co., No. 2:10CV197-DF, 2011
WL 13217183, at *3-4 (E.D. Tex. July 25, 2011) (noting the Chrysler case while
finding that Delaware’s successor liability law includes only four traditional
exceptions). But the Court cannot locate any case which elaborates on these
statements or articulates it as a recognizable, distinct product-line exception.


                                         -- 6 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 7 of 13




successor liability was adopted by the Tennessee appellate courts in Gas Plus of

Anderson Cty., Inc. v. Arowood, 1994 WL 465797, at *3-4 (Ten. Ct. App. 1994) and

Hopewell Baptist Church v. Se. Window Mfg. Co., LLC, 2001 WL 708850, at *4

(Tenn. Ct. App. 2001) (noting that Bonee’s traditional successor liability rule “was

cited with approval in an unreported decision of this Court” such that it would

“apply this ‘traditional rule’”).3 The Court concludes that the Tennessee courts

retain the narrower rules of successor liability.

      In contrast, the Mississippi Supreme Court “view[s] the product line theory

as a viable basis for recovery.” Huff v. Shopsmith, Inc., 786 So.2d 383, 388 (Miss.

2001); Gregory ex rel. Gregory v. Central Sec. Life Ins. Co., 953 So.2d 233, 238 (Miss.

2007) (noting that “the ‘product line theory’” was “recognized by this Court in Huff

v. Shopsmith”) (citation omitted). From these and like statements, this Court

concluded that “[t]he Mississippi Supreme Court adopted the ‘product line

successor’ theory of liability in Huff v. Shopsmith.” Sharp v. Atwood Mobile Prods.,

Inc., No. 2:12CV82-KS-MTP, 2013 WL 2099737, at *2 (S.D. Miss. May 14, 2013); see

also Massarella v. The Lane Co., Inc., No. 1:02CV99-M-D, 298 F.Supp.2d 430, 435

(N.D. Miss. Jan. 17, 2003) (“In Huff, the Supreme Court of Mississippi listed the

elements necessary to prevail on a ‘product line theory’ of liability.”). Trinity’s

skepticism as to Mississippi’s adoption of the exception cannot surmount these




3It is worth noting that another Tennessee federal district court criticized the
product line theory in a decision which applied Pennsylvania law. Woody v.
Combustion Engineering, Inc., 463 F. Supp. 817, 821 (E.D. Tenn. 1978).


                                         -- 7 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 8 of 13




express statements of the Mississippi Supreme Court and interpreting federal

courts.

      2.     Restatement (Second) Choice of Law Analysis

      Because there is a true conflict regarding the viability of the product line

theory among Delaware, Tennessee, and Mississippi, the Court must conduct a

choice of law analysis. This will take the following form:

      Once a true conflict is established, Mississippi’s choice of law test
      consists of three steps: (1) Determine whether the laws at issue are
      substantive or procedural. If they are procedural, the inquiry ends,
      and Mississippi law applies. (2) If substantive, classify the laws as
      either tort, property, or contract; and (3) look to the relevant section of
      the Restatement (Second) of Conflict of Laws. With regard to the last
      step, Mississippi resolves conflict-of-laws questions using the
      “significant relationship” test found in the Restatement (Second) of
      Conflict of Laws (1971).

Bouchillon, 268 F. Supp. 3d at 899 (quoting Williams, 741 F.3d at 620-21 (internal

alterations, quotation marks, and citations omitted)). Bouchillon dictates, in line

with reason, that issues of successor liability are substantive rather than

procedural. 268 F. Supp. 3d at 900. The second step involves its categorization

within the realm of private law as either tort, property or contract. In a footnote,

the Bouchillon Court cited the Third Circuit’s statement that “‘[t]he product line

exception . . . is generally analyzed using torts choice of law principles.’” Id. at 901

n. 13 (quoting Berg Chilling Sys., Inc. v. Hull Corp., 435 F.3d 455, 464 (3rd Cir.

2006)). Although Trinity disputes this classification, the Court sees no reason to

diverge therefrom. The California Supreme Court was first moved to create the

doctrine by the considerations underlying “strict tort liability.” Ray v. Alad Corp.,

560 P.2d 3, 11 (Cal. 1977) (cited with approval in Huff, 786 So.2d at 387); see also


                                          -- 8 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 9 of 13




Lopez v. Delta Int’l Mach. Corp., Civ. No. 15-0193-JB/GBW, 2017 WL 3142028, at

*33 (D.N.M. July 24, 2017) (“Generally, states applying the product-line exception

have characterized it as a matter of tort law.”) (collecting cases); Ruiz v. Blentech

Corp., 89 F.3d 320, 327 (3rd Cir. 1996) (finding it “quite clearly established” that

California’s doctrine “is a matter of products liability law, not corporate law”).

Although a corporate purchase of assets may be necessary for liability under the

exception, the imposition of product line liability is grounded in reasons familiar to

tort law (not for reasons relating to contractual assumption or corporate identity).4

Trinity notices “‘the confusing effect of introducing an explicitly tort-based exception

to a traditionally corporate- and contract-based doctrine’” (Reply Mem. Supp. Mot.

Summ. J., 6, ECF No. 373) (quoting Berg, 435 F.3d at 465), but the wisdom of

Mississippi’s approach is not for the Court to decide.

      “In tort matters, Mississippi applies section 145 of the Restatement Second.”

Williams, 741 F.3d at 620-21 (citations omitted). Section 145 of the Restatement

reads: “[t]he rights and liabilities of the parties with respect to an issue in tort are

determined by the local law of the state which, with respect to that issue, has the

most significant relationship to the occurrence and the parties under the principles



4 This remains true even though the issue on a successor liability choice-of-law
analysis “is ‘the transaction which (potentially) gave rise to successor liability,’ not
the ‘underlying tortious conduct.’” Bouchillon, 268 F. Supp. 3d at 901 (quoting
Allstate Ins. Co. v. Countrywide Fin. Corp., 824 F. Supp. 2d 1164, 1173-74 (C.D. Cal.
2011)). The Lopez Court also quoted this language from Allstate but found that the
state supreme court diverged from the traditional bases of successor liability when
it based the exception in tort policy. Lopez, 2017 WL 3142028, at *38. Similarly,
the Mississippi Supreme Court supported the product line exception with tort-based
policy considerations. See Huff, 786 So.2d at 386-89.


                                          -- 9 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 10 of 13




stated in § 6.” Restatement (Second) of Conflict of the Conflict of Laws § 145 (1971).

Relevant contacts include “(a) the place where the injury occurred, (b) the place

where the conduct causing the injury occurred, (c) the domicile, residence,

nationality, place of incorporation and place of business of the parties, and (d) the

place where the relationship, if any, between the parties is centered. These contacts

are to be evaluated according to their relative importance with respect to the

particular issue.” Id. Section 6 of the Restatement guides other considerations,

including “(a) the needs of the interstate and international systems, (b) the relevant

policies of the forum, (c) the relevant policies of other interested states and the

relative interests of those states in the determination of the particular issue, the

protection of justified expectations,” among others. Id. § 6.

      The Court finds instructive the case of Webb v. Rodgers Machinery Mfg. Co.,

750 F.2d 368 (5th Cir. 1985). There, the Fifth Circuit analyzed Section 145 of the

Restatement with respect to “the liability of a succeeding business entity using the

trade name of a previously existing proprietorship.” Id. at 374. The Fifth Circuit

took a business-centered approach and found that “[a]ll the contacts with respect to

that issue occurred in California,” because “[t]he corporations and proprietorships

involved in these transactions were all Californian.” Id. “Thus, California clearly

has the most significant relationship with respect to the particular issue of whether

the defendant Rodgers corporation can be held liable for the torts of the preceding

Rodgers proprietorship.” Id. It is unclear whether Webb involved California’s tort-

based product line exception, or the more traditional exceptions grounded in




                                         -- 10 --
       Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 11 of 13




corporate and contract law. Id. Like Webb, however, the contacts relevant to the

successor liability issue in the present case occurred in Delaware and Tennessee—

Trinity is a Delawarean corporation, and its purchase agreement with New Nabrico

invoked Tennessee law. (See Decl. Neal Langdon, ¶ 3, ECF No. 370-5; Purchase &

Sale Agmt., § 8.08, ECF No. 370-3).

        Hence, Delaware and Tennessee have the “most significant relationship” to

the particular issue before the Court. Although product line liability is tort-based,

the “place of incorporation and place of business of the parties” may still be relevant

to tort issues under Section 145, and the “relative importance” of these contacts is to

be determined “with respect to the particular issue.” Restatement (Second) of

Conflict of the Conflict of Laws § 145(2)(c) (1971). Thus, following Webb, the Court

concludes that corporate and contractual contacts are of greater importance to

issues of successor liability. The law of either Delaware or Tennessee governs the

successor liability issue, rather than the law of Mississippi, which is of greater

relevance to issues concerning the underlying tort injury.

III.    Successor Liability Under Delaware and Tennessee Law

        The Court has already found that the states of Delaware and Tennessee do

not recognize the product line exception to the general rule against successor

liability. See infra § II.1. Plaintiffs agree with this assessment. (Pls.’ Mem. Opp.

Def.’s Mot. Summ. J., 6-7, ECF No. 372) (“Delaware courts have not adopted the

product line theory of successor liability. . . . Nor have Tennessee courts.”) (citations




                                         -- 11 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 12 of 13




omitted). Therefore, and after independent research, the Court concludes that

Trinity cannot be held liable under this theory.5

      It is worth noting that another Fifth Circuit court has come to the same

conclusion. The Eastern District of Texas, conducting a similar choice of law

analysis on the issue of successor liability, discussed Webb in its finding that

“Vermont law should be applied to the issue of successor liability.” White v. Cone-

Blanchard Corp., 217 F.Supp.2d 767, 770 (E.D. Tex. 2002). The defendant was a

Delaware corporation with its principal place of business in Vermont, the purchase

of assets occurred in Vermont, and the purchase agreement included a choice of law

clause invoking Vermont law. Id. at 771. Hence, following Webb, “Vermont law will

be used to determine whether a successor corporation can be held liable,” although

a different state’s law would be “applied for the underlying tort.” Id. The Eastern

District went on to discover an “explicit rejection of the product-line theory by the

Vermont Supreme Court”; thus, the plaintiff could not recover under that theory.

Id. at 774-75. Here, the same facts militate in favor of Delaware and Tennessee,

neither of which have adopted the theory.6



5 Although Defendant argued that alternative theories of recovery, including the
mere continuation theory and implied assumption theory, are unavailable under
Delaware and Tennessee law respectively (See generally Mem. Supp. Mot. Summ.
J., 9-19, ECF No. 370), Plaintiffs only invoked the product line theory in their
Opposition thereto, and never directly addressed these other exceptions. (See Pls.’
Mem. Opp. Def.’s Mot. Summ. J., ECF No. 372). The Court will not explore the
viability of claims which Plaintiffs have not asserted.
6 See also Fuit v. Extreme Prods. Grp., LLC, No. 1:16CV35, 2018 WL 1801914, at *3-

4 (D. Utah Apr. 13, 2018) (applying Restatement § 145 to successor liability and the
product line theory and finding that business-related contacts “to be most helpful”
because “the issue of successor liability in this case centers around the relationship


                                        -- 12 --
     Case 1:18-cv-00162-LG-JCG Document 390 Filed 10/23/20 Page 13 of 13




      IT IS THEREFORE ORDERED AND ADJUDGED that the [369] Motion

for Summary Judgment filed by Defendant Trinity Marine Products, Inc., is

GRANTED.

          SO ORDERED AND ADJUDGED this the 23rd day of October, 2020.

                                                   s/   Louis Guirola, Jr.
                                                  LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




between” two corporations); Chubb Nat. Ins. Co. v. Watts Regulator Co., 258 F.
Supp. 3d 212, 215-17 (D. Mass. 2017) (applying tort sections of the Restatement to
successor liability and the product line theory “as it relates to corporate
successorship, not the underlying tort claim,” and finding that business-related
contacts, as well as the parties’ expectations, were favored in this issue, although
thereby precluding recovery due to that state’s rejection of the theory); Williams-
Smith v. Designers Edge, Inc., Civ. No. G-10-590, 2012 WL 1201926, at *4 (S.D. Tex.
Apr. 10, 2012) (applying the significant relationship test of § 188 of the Restatement
(2d) with respect successor liability and the product line exception and finding that
the state of organization and place of business, as well as the state of the purchase
agreement and assets purchased therein, “has the most significant relationship to
the contract and the dispute at hand”); but see Van Doren v. Coe Press Equip. Corp.,
592 F. Supp. 2d 776, 783-87 (E.D. Pa. 2008) (applying Restatement § 145 to
successor liability under the product line theory and finding that the state where
plaintiff was domiciled and injured retained a greater interest “in protecting its
citizens against defective products,” as it is “only fair to permit a local plaintiff to
rely on his home state’s law when he is injured within that state,” and thus
proceeding to apply the product line exception which that state had adopted).


                                        -- 13 --
